     Case 2:19-cv-01879-GMN-DJA Document 35 Filed 09/08/20 Page 1 of 2




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      ACUITY,                                               Case No. 2:19-cv-01879-GMN-DJA
 6
                             Plaintiff,
 7                                                          ORDER
            v.
 8
      CHERYL RIDEOUT CIFUNI, ET AL.,
 9
                             Defendants.
10

11
            This matter is before the Court on Plaintiff’s Motion to Extend Time (ECF No. 32), filed
12
     on August 19, 2020. Defendants filed a Non-Opposition (ECF No. 34) on September 2, 2020.
13
     Plaintiff requests to extend the discovery deadlines by 90 days. It acknowledges that the request
14
     was filed late citing to the excusable neglect standard because it failed to move before they
15
     passed. Plaintiff claims that it anticipated the Court would have ruled on the pending motion to
16
     dismiss, motion for summary judgment, and motions for leave to file supplemental briefs before
17
     the discovery deadlines expired. Defendants simply indicate that they do not oppose the request.
18
     The Court is not persuaded that simply waiting for pending motions to be decided and failing to
19
     timely pursue discovery meets the excusable neglect standard. However, given Defendant’s non-
20
     opposition and the stage of this litigation, the Court will grant the 90 days extension. It cautions
21
     the parties to work together to seek a stipulation for any future discovery extensions and they
22
     must demonstrate diligence in conducting discovery during these additional 90 days.
23
            IT IS THEREFORE ORDERED that Plaintiff’s Motion to Extend Time (ECF No. 32)
24
     is granted.
25
            IT IS FURTHER ORDERED that the following deadlines shall govern discovery:
26
            Amending pleadings and adding parties: Closed
27
            Expert disclosures: October 19, 2020
28
     Case 2:19-cv-01879-GMN-DJA Document 35 Filed 09/08/20 Page 2 of 2




 1        Rebuttal expert disclosures: November 19, 2020

 2        Discovery cutoff: December 17, 2020

 3        Dispositive motions: January 19, 2021

 4        Pretrial order: February 16, 2021

 5

 6        DATED: September 7, 2020

 7
                                                      DANIEL J. ALBREGTS
 8                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                              Page 2 of 2
